Citation Nr: 0519453	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  97-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Veteran represented by:	David W. Glasser, Esq.





WITNESSES AT HEARING ON APPEAL

The veteran and his friends


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
RO.  

In December 1996, the veteran testified at a hearing before a 
Hearing Officer at the RO, and in February 1999, he testified 
at the RO at a hearing before the undersigned Veterans Law 
Judge.  

The Board remanded the case to the RO in May 1999 for 
additional development of the record.  

In a decision promulgated in February 2003, the Board denied 
the veteran's claims.  

The veteran appealed the decision of the Board to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 Order, the Court granted a Joint Motion 
vacating the decision and remanding the case back to the 
Board for further action.  

In July 2004, the Board remanded the case to the RO for 
further action consistent with the Court's September 2003 
Order.  


FINDINGS OF FACT

1.  The veteran is shown to have been treated for symptoms 
due to a passive-pendent personality disorder and acute 
situational anxiety reaction that resolved without residual 
disability during his period of military.  

2.  The veteran did not an innocently acquired psychiatric 
disorder, including the currently demonstrated major 
depression or depressive disorder, until many years after 
service.  

3.  The currently demonstrated major depression and 
depressive disorder are not shown to be due to any event or 
incident of the veteran's service.  

4.  The veteran currently is not shown to be suffering from 
PTSD due to any event or incident of his military service.  

5.  The veteran was found to have elevated blood pressure 
readings that resolved when he relaxed at the time he entered 
service.  

6.  The currently demonstrated hypertension is not shown to 
have been manifested in service or for many years thereafter.  

7.  The veteran's hypertension is not show to be due to any 
event or incident in service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability, to include major depression, a 
depressive disorder or PTSD, due to disease or injury that 
was incurred in or aggravated by active duty service; nor may 
major depression be presumed to have been incurred in 
service; nor is a passive-dependent personality disorder a 
disability for VA compensation purposes.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.307, 3.309 (2004); 38 C.F.R. § 3.304 
(1996, 2004).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active duty service; nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1137, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by April 1996 statement of the case, June 2001 and 
August 2004 letters, and October 2002 and December 2004 
supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
the letters and supplemental statements of the case regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background

A careful review of the service medical records shows that, 
upon entrance into service, the veteran was diagnosed as 
having hypertension.  The veteran was advised to have his 
blood pressure monitored twice a day for the following three 
days.  

After further testing, a physician reported that his blood 
pressure was normal when he was relaxed.  Thus, the veteran's 
entrance examination report was changed to reflect that he 
did not suffer from hypertension.  Furthermore, there were no 
complaints or findings of a psychiatric disability noted on 
the examination report.  

In October 1970, while on military leave, the veteran was 
admitted to Bunnell General Hospital in Florida with a 
diagnosis of acute and chronic anxiety reaction with marked 
elements of depression.  The discharge summary stated that 
the veteran experienced emotional problems for the previous 
two years and that, prior to service, he had problems and 
felt as though he could "fall to pieces" at any time.  

Following his stay at Bunnell General Hospital, the veteran 
was transferred to Jacksonville Naval Hospital.  On 
examination, the examiner reported that the veteran's family 
was broken by his father's death and that his mother was in 
poor health.  

The veteran also complained of a lifelong history of various 
neuropathic traits such as thumb sucking until age six and a 
lack of confidence for as long as he could recall.  The 
examiner diagnosed severe passive-dependent personality 
disorder and recommended that the veteran be given an 
Administrative Discharge.  

The veteran's service medical records also contain a letter 
dated October 1970, from Dr. Russell Blanton, a private 
physician, regarding the veteran's psychiatric problems.  

Dr. Blanton stated that, before entering service, the veteran 
exhibited emotional problems.  The veteran's father had just 
died, and his mother was experiencing health problems.  

Furthermore, Dr. Blanton reported that, based upon a 
conversation with the veteran's mother, it was determined 
that service would help the veteran overcome his emotional 
distress.  Dr. Blanton also recommended that the veteran be 
discharged from service as he had extreme dread about 
returning.  

In November 1970, the veteran received treatment for anxiety 
related to his mother's poor health.  The diagnosis was that 
of situational anxiety reaction.  Thereafter, in December 
1970, the examiner reported that the veteran's attitude had 
changed markedly and that he had requested an overseas 
assignment.  

At the time of separation examination, there were no reported 
findings of hypertension or a psychiatric disorder.  The 
recorded blood pressure readings were 138/84 and 140/90.  

It was noted that the veteran had a history of elevated blood 
pressure prior to entering service, had received a waiver on 
the entrance physical examination and had had "no problems 
since."  The examiner noted that the veteran's blood pressure 
was within normal limits.  

The examiner also noted that the notation of depression or 
excessive worry and nervous trouble referred to personal 
problems that constituted a situational anxiety reaction.  It 
was noted that the veteran felt that he had worked out the 
problem by himself and had a good recovery with no 
complications or sequelae.  

The treatment records from Dr. Canakaris, dated from 1977 
through 1980, show treatment for an upper respiratory 
infection, peptic ulcer disease with clinical gastritis, 
clinical pneumonitis and tracheobronchitis.  An 
electrocardiogram performed in 1977 was normal, and there was 
no mention of hypertension or a psychiatric disorder.  

The veteran underwent a VA medical examination in December 
1981 for complaints of a knee injury.  The veteran reported 
that he had no previous medical problems, specifically 
denying any history of hypertension.  Likewise, the report 
contains no complaints or findings related to a psychiatric 
disorder.  

In a March 1995 psychological assessment in preparation for 
surgery, the veteran stated that he had suffered from 
depression for the past three years following the death of 
his boss, stress related to his job, issues with his weight 
and difficulties with his daughter.  

The treatment records from the Parrish Medical Center and 
Titusville Surgical Associates, dated from 1993 through 1995, 
show treatment for various medical conditions, including 
hypertension, cardiac arrhythmia, sleep difficulty, suicidal 
ideations, hallucinations and severe depression.  

Particularly, in records from the Titusville Surgical 
Associates, Dr. Patel reported that the veteran's morbid 
obesity was detrimental to his heart and blood pressure and 
exacerbated his depression.  

Likewise, in a December 1994 treatment note, Dr. Patel stated 
that the veteran had recently been admitted with problems of 
depression and was taking anti-hypertensive medication.  

In June 1995, the veteran was admitted to the Parrish Medical 
Center for depression and suicidal ideation.  

Following admission to Parrish Medical Center, the veteran 
was transferred to Wuesthoff Memorial Hospital in June 1995 
for depression and difficult emotional situational stressors.  

The veteran reported that he had mood difficulty and 
depression on and off for a number of years and had been 
going through a transition regarding the loss of his job, 
financial difficulty, family problems, substance abuse, as 
well as considerable weight gain.  

The veteran was diagnosed with recurrent major depression, 
chronic obstructive pulmonary disease, hypertension and 
arrhythmias of a questionable type.  

During the August 1995 VA psychiatric examination, the 
veteran stated that he sought treatment from a psychiatrist 
on one occasion during service because he thought he was 
depressed before he left for Thailand.  Otherwise, he 
reported first seeing a psychiatrist in 1994 for major 
depression.  

The veteran stated that he witnessed a traumatic plane crash 
during service and still had dreams of the incident causing 
him to be irritable.  The examiner diagnosed major depressive 
disorder, PTSD, obesity and hypertension.  

In a separate August 1995 VA medical examination, the veteran 
stated that he had had hypertension since his late teens and 
was admitted to service with such a condition.  The examiner 
diagnosed marked exogenous obesity and generally controlled 
hypertension.  

In an October 1995 VA treatment note, the veteran stated that 
he continued to have dreams and flashbacks of an accident 
that happened when he was stationed in Thailand. The examiner 
diagnosed the veteran as having major depression and wanting 
to rule out PTSD.  

During a December 1996 hearing at the RO, the veteran 
testified that he did not suffer any psychiatric problems 
prior to service and, that following service, he experienced 
bad dreams about the plane crash he witnessed in service and 
seeing dead bodies.  

As a result of witnessing the crash, the veteran indicated 
that he was socially isolative and tended toward verbal 
outbursts.  A friend also testified that the veteran was 
different upon returning from service.  

In a 1996 letter, Dr. Canakaris stated that the veteran had 
suffered from depression on and off for several years as well 
as from hypertension.  

The examiner diagnosed hypertension by history, cardiac 
arrhythmia by history, major depression by history and PTSD 
by history.  Dr. Canakaris concluded that the veteran 
appeared to have severe post-traumatic syndrome as a result 
of his experience in the military.  

At the February 1999 hearing, a friend of the veteran again 
testified that the veteran was different after being 
discharged from service.  Likewise, the veteran testified 
that he had not suffered from a psychiatric problems prior to 
service and that, after witnessing the plane crash, he felt 
uneasy about being in the military and felt his life was in 
danger.  

In a November 1999 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verified that an RF-4 
aircraft crashed and burned at Udorn Air Base in Thailand in 
April 1970.  

In January 2001, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the veteran's file and 
stated that, according to the past medical evidence, the 
veteran was experiencing emotional problems before service, 
which the veteran "emphatically" denied on examination.  

Upon examination, the examiner reported that the veteran 
unconvincingly endorsed every PTSD symptom and was generally 
very vague in his responses or failed to give examples of 
each symptom.  Regarding "Criteria A," the veteran did not 
report responding with intense fear, helplessness or horror.  

The veteran endorsed all five symptoms of "Criteria B," 
reexperiencing the traumatic event, but was unable to come up 
with specific physical reactions before giving examples.  

As to "Criteria C," the veteran endorsed all seven symptoms, 
including persistent avoidance of stimuli associated with the 
distressing event or numbing of responsiveness.  The veteran, 
however, was once again unable to come up with specifics 
regarding the types of thoughts or feelings he tried to 
avoid.  

The veteran also endorsed all five symptoms of "Criteria D," 
including persistent symptoms of increased arousal not 
present before the trauma.  

The VA examiner also reported that the results of the MMPI-2 
were invalid because of symptom exaggeration.  Particularly, 
the veteran deliberately endorsed an implausibly high degree 
of psychopathology.  Validity scales also indicated that he 
was extremely careful in terms of the content of items.  

Thus, he did not appear to be confused and was reading the 
items without difficulty suggesting that he was deliberately 
portraying himself as more psychiatrically ill than he 
actually was.  

The veteran further fell above the cut score for prediction 
of PTSD in Vietnam combat veterans, but given his response to 
the MMPI-2, it was likely that the Mississippi Scale was also 
exaggerated.  Therefore, the examiner diagnosed depressive 
disorder and a personality disorder with paranoid and 
schizoid features.  

In conclusion, the examiner stated that the veteran's 
interview was not consistent with a diagnosis of PTSD and 
that he had a long history of depression and anxiety that, 
according to the medical records, predated his time in the 
service.  

Furthermore, the VA examiner reported that, despite evidence 
to the contrary, the veteran denied having experienced 
emotional problems until his time in Thailand.  

In the examiner's opinion, the veteran's depressive symptoms 
were not exacerbated by his military service and that he was 
reporting an implausibly high degree of psychopathology 
rendering his self-report unreliable.  Given the MMPI-2 
results, the validity of his Mississippi results was also in 
question, as well as a tendency to lack specificity or 
further explanation of his responses on the "CAPS."  

Finally, the examiner stated that the veteran's past 
relationship history and his interpersonal style in the 
interview might suggest characterological features, which 
were likely paranoid and schizoid in nature, and that the 
preponderance of the evidence did not support a diagnosis of 
PTSD.  

In February 2002, the veteran underwent a VA examination.  
After reviewing the claims file and discussing the veteran's 
medical history, the examiner diagnosed essential 
hypertension and morbid obesity.  

The examiner further stated that the veteran was diagnosed 
with hypertension upon entering service and was not treated 
for such condition again until 1993.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
a psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Currently, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  See 38 C.F.R. § 3.304(f).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

Innocently acquired psychiatric disorder to include PTSD

The enlistment medical examination report indicated no 
psychiatric disorders.  The presumption of soundness applies, 
therefore, and the veteran is presumed to have had no 
psychiatric or emotional problems before service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The presumption of 
soundness can be overcome only with clear and unmistakable 
evidence to the contrary.  

When emotional problems surfaced in service, it was revealed 
that the veteran had a long history of pre-service emotional 
trouble.  Indeed, in October 1970, a private physician who 
was familiar with the veteran and his family indicated that 
the veteran entered service upon the recommendation of the 
physician and his mother because they felt that service would 
ease the veteran's psychiatric troubles and emotional 
distress.  

Thus, in view of contemporaneous evidence from the veteran's 
family physician and the VA examiner's later conclusion, it 
is quite clear that some type of psychiatric trouble existed 
prior to service.  

While the veteran was hospitalized during service in 1970 for 
what was initially characterized as being an acute and 
chronic anxiety reaction with marked elements of depression, 
subsequent service medical evaluation determined that the had 
a severe passive-dependent personality disorder and 
recommended that he be discharged.  

The veteran received further treatment for what was described 
as a situational anxiety reaction in December 1970 and 
requested an overseas assignment due to changed attitude, 
apparently about staying in service.  

At the time of his separation from service in 1972, a service 
examiner, noting that the veteran had had personal problems 
due to a situational anxiety reaction, opined that the 
veteran had worked out the problem by himself and had 
recovered without complications or sequelae.  

Following discharge in 1972, the evidence is silent regarding 
psychiatric treatment until the early 1990's, almost two 
decades after separation.  The Board observes that treatment 
records from Dr. Canakaris dated from 1977 through 1980 as 
well as the December 1981 VA medical examination report 
reveal no complaints or findings of a psychiatric disorder.  

An innocently acquired psychiatric disability to include 
major depression and a depressive disorder was not clinically 
identified until many years after service.  Pursuant to the 
January 2001 VA examination, the examiner opined that the 
veteran's depressive symptoms were not exacerbated by 
service.  

No competent evidence has been submitted to show that the 
veteran currently is suffering from innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by active service.  

The Board reminds the veteran, moreover, that the various 
personality disorders that have been diagnosed over the years 
are not disabilities within the meaning of VA law and 
regulations, and service connection for such disorders cannot 
be granted under any circumstance.  38 C.F.R. § 3.303(c); 
Winn, 8 Vet. App. at 516.  

Regarding PTSD, the competent evidence is not shown to have 
established a sustainable diagnosis of PTSD.  Absent a 
presently diagnosed disability, service connection cannot be 
granted.  38 C.F.R. § 3.303.  

The Board recognizes that the veteran has been diagnosed with 
PTSD.  However, it appears that the 1995 VA examiner 
diagnosed PTSD based largely on history as provided by the 
veteran.  

A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Likewise, although Dr. 
Canakaris stated in the 1996 letter that the veteran suffered 
from PTSD, he specifically indicated that the diagnosis was 
by history.  

Pursuant to the most recent VA examination, the examiner 
found, after full review of the veteran's claims file, that 
the veteran's symptomatology was determined to not support a 
diagnosis of PTSD.  

Specifically, the examiner reported that the veteran's past 
relationship history and his interpersonal style in the 
interview suggested characterological features, which were 
likely paranoid and schizoid in nature, and that the symptoms 
as observed on examination did not support a diagnosis of 
PTSD.  

The Board finds the latter opinion most credible because it 
is based not only on the consideration of the veteran's 
assertions but also on an interview with the veteran and a 
full review of the record.  

Because the Board has opted to credit this medical opinion 
over the others, the Board again finds that the evidence does 
not support a present diagnosis of PTSD.  Absent a current 
disability, service connection for PTSD is denied.  38 C.F.R. 
§ 3.303; Gilpin, supra.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Finally, the Board notes that the veteran's own opinions as 
to the nature and etiology of his psychiatric problems do not 
constitute the type of competent medical evidence upon which 
the Board may rely.  Espiritu, supra.  The same holds true 
for the hearing testimony provided by friends of the veteran.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


Hypertension

Initially, the Board notes that the veteran did exhibit 
elevated blood pressure readings upon entrance into the 
service.  However, it was subsequently determined that he did 
not suffer from hypertension after the manifestation resolved 
with relaxation.  38 C.F.R. § 3.303.  

On the service discharge medical examination, a medical 
examiner determined that blood pressure readings were within 
normal limits.  The veteran's history was discussed, it was 
reported that he had had no related problems during service.  

Significantly, the medical evidence of record does not show 
any treatment for hypertension until the early 1990's, 
approximately two decades following service.  

In fact, treatment records from Dr. Canakaris, dated 1977 
through 1980, reported no findings of hypertension, and the 
veteran specifically denied any previous history of 
hypertension during the December 1981 VA examination.  

Hence, the Board finds no basis for concluding that the 
currently demonstrated disability by hypertension was 
clinically present in service or during the one-year 
presumptive period thereafter.  38 C.F.R. §§ 3.307, 3.309.  

The currently demonstrated disability manifested by 
hypertension, moreover, is not shown to be causally linked to 
any event or incident of the veteran's period of active 
service.  38 C.F.R. § 3.303.  Indeed, on February 2002 VA 
examination report, the examiner indicated that hypertension 
was not manifested until 1993.  

The veteran in this regard has provided no competent evidence 
to support the assertion that the current diagnosis of 
hypertension is due to disease or injury that was incurred in 
or aggravated by active service.  Under such circumstances, 
service connection for hypertension must be denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  

Service connection for hypertension is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


W4w4 Department of Veterans Affairs


